                1 Michael Cogan CA Bar No. 65479
                  Law Offices of Michael Cogan
                2 1388 Court Street, Suite E
                  Redding, CA 96001
                3 Telephone: 530.246.1112
                  Facsimile: 530.243.6079
                4
                    Attorneys for Plaintiff Randall Butler
                5

                6   Christian Keeney CA Bar No. 269533
                    christian.keeney@ogletree.com
                7   Alis M. Moon CA Bar No. 293897
                    alis.moon@ogletree.com
                8   OGLETREE, DEAKINS, NASH,
                    SMOAK & STEWART, P.C.
                9   Park Tower, Fifteenth Floor
                    695 Town Center Drive
               10   Costa Mesa, CA 92626
                    Telephone: 714.800.7900
               11   Facsimile: 714.754.1298
               12   Attorneys for Defendant
                    Central Transport, LLC
               13

               14                         UNITED STATES DISTRICT COURT
               15                        EASTERN DISTRICT OF CALIFORNIA
               16 RANDALL BUTLER,                              Case No. 17-cv-02710-KJM-DMC
               17                Plaintiff,                    ORDER TO STIPULATION TO CONTINUE
                                                               DISPOSITIVE MOTION DEADLINE
               18         v.
               19 CENTRAL TRANSPORT, LLC,                      Complaint Filed:    September 1, 2017
                    DOES 1 to 20,                              Trial Date:         None Set
               20                                              District Judge:     Kimberly J. Mueller
                                 Defendants.                   Magistrate Judge:   Dennis M. Cota
               21

               22

               23

               24

               25

               26

               27

Butler 17-
               28
2710 Stip MB


                                                                               Case No. 17-cv-02710-KJM-DMC
                     ORDER TO STIPULATION TO CONTINUE DISPOSITIVE MOTION DEADLINE
                1                                         ORDER
                2         Pursuant to the Stipulation made and entered into by the Parties, and for good
                3   cause appearing therefore, IT IS HEREBY ORDERED that:
                4          1.    The dispositive motion hearing deadline is continued from January 17,
                5   2020 to April 24, 2020.
                6         IT IS SO ORDERED.
                7
                    Dated: December 2, 2019.
                8

                9                                                UNITED STATES DISTRICT JUDGE
                                                                               UNITED STATES DISTRICT JUDGE




               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

Butler 17-     28
2710 Stip MB


                                                              1                Case No. 17-cv-02710-KJM-DMC
                     ORDER TO STIPULATION TO CONTINUE DISPOSITIVE MOTION DEADLINE
